DETAILED ACTION
	This Office Action is in response to the amendment filed on June 1, 2022. Claims 33, 34, 36 - 55 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on June 1, 2022 has been entered and considered by the examiner. Based on the amendments to the claims to overcome the objections, as well as the amendments to the claims to incorporate subject matter indicated as allowable in the previous Office Action, and the subject matter indicated in the previous Office Action as allowable if rewritten in independent form in order to overcome the rejections under 35 U.S.C. 103, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 33, 34, 36 - 55 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 33: The prior art of Iwaki et al (WO 2018234945 A1) discloses Q learning to determine movement of components represented as abstracts on a grid and connection relationships between elements on a circuit diagram, and Cagan et al. (“A Simulated Annealing-Based Algorithm using Hierarchical Models for General Three-Dimensional Component Layout”) adds intersection evaluation of volume boxes.
	However, none of the references taken either alone or in combination with the prior art of record discloses a learning method implementable by an apparatus for a system performing a layout design, comprising:

	performing a learning process for learning the relationship through machine learning based on the reward, wherein:
whether or not the plurality of first layout objects interfere with another object in the layout space is determined based on first state data representing states of the plurality of first layout objects in the layout space”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.	

Claim 39: The prior art of Iwaki et al (WO 2018234945 A1) discloses Q learning to determine movement of components represented as abstracts on a grid and connection relationships between elements on a circuit diagram, and Cagan et al. (“A Simulated Annealing-Based Algorithm using Hierarchical Models for General Three-Dimensional Component Layout”) adds intersection evaluation of volume boxes.
	However, none of the references taken either alone or in combination with the prior art of record discloses a learning method implementable by an apparatus for a system performing a layout design, comprising:

	“performing a learning process for learning the relationship through machine learning based on the reward, wherein:
the plurality of first layout objects include a first layout object having a first section to be determined as not interfering when overlapping a first section of another first layout object of the plurality of first layout objects, and a second section to be determined as interfering when overlapping another object”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 47: The prior art of Iwaki et al (WO 2018234945 A1) discloses Q learning to determine movement of components represented as abstracts on a grid and connection relationships between elements on a circuit diagram, as well as discloses layout states of an abstract and movement of a layout state, and Cagan et al. (“A Simulated Annealing-Based Algorithm using Hierarchical Models for General Three-Dimensional Component Layout”) adds intersection evaluation of volume boxes.
	However, none of the references taken either alone or in combination with the prior art of record discloses a learning method implementable by an apparatus for a system performing a layout design, comprising:
“the learning process is performed using first array data representing the first space and second array data representing each of the plurality of first layout objects, the first array data is generated by assigning first data to each of the plurality of elements of the first space, and the second array data is generated by assigning second data to each of the plurality of elements of each of the plurality of first layout objects, and
the first state data includes merged array data obtained by merging a plurality of sets of second array data representing the plurality of first layout objects on the first array data in accordance with a position of each of the plurality of first layout objects in the layout space corresponding to the plurality of sets of second array data”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
June 11, 2022